Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered October 29, 2004, convicting him of attempted criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal was valid (see People v Ramos, 7 NY3d 737 [2006]) and precludes appellate review of his contention that he was denied the effective assistance of counsel, except to the extent that it may have affected the voluntariness of the plea (see People v Eaton, 14 AD3d 577 [2005]; People v Pryor, 12 AD3d 695 [2004]). Here, the defendant’s plea of guilty was knowing, intelligent, and voluntary (see People v Lewis, 61 NY2d 9, 17).
The defendant’s remaining contention is unpreserved for appellate review (see People v Clarke, 93 NY2d 904, 906 [1999]; People v Pellegrino, 60 NY2d 636, 637 [1983]; People v Cumba, 32 AD3d 444 [2006]). Florio, J.P., Mastro, Rivera and Spolzino, JJ., concur.